Name: Council Regulation (EEC) No 1638/84 of 7 June 1984 amending for the second time Regulation (EEC) No 320/84 fixing, for certain fish stocks and groups of fish stocks occurring in the Community' s fishing zone, provisional total allowable catches for 1984, the provisional share of these catches available to the Community, the allocation of that share between the Member States and the conditions under which the total allowable catches may be fished
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13 . 6 . 84 Official Journal of the European Communities No L 156/3 COUNCIL REGULATION (EEC) No 1638/84 of 7 June 1984 amending for the second time Regulation (EEC) No 320/84 fixing, for certain fish stocks and groups of fish stocks occurring in the Community's fishing zone, provisional total allowable catches for 1984 , the provisional share of these catches available to the Community, the allocation of that share between the Member States and the conditions under which the total allowable catches may be fished proceed with the management of these stocks to provi ­ sionally fix the Community shares in the various ICES divisions of the North Sea and of the eastern English Channel, the allocation of these shares by quota and the procedures whereby quotas may be transferred between certain divisions ; Whereas , by its Decision 83/653/EEC (*), the Council provided for the allocation among the Member States of the quantities of herring which may be fished in the North Sea, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 170/83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources ('), and in particular Articles 2, 3 , 4 ( 1 ) and 1 1 thereof, Having regard to the proposal from the Commission, Whereas Council Regulation (EEC) No 320/84 (2), as amended by Regulation (EEC) No 599/84 (3), fixed, for certain fish stocks and groups of fish stocks occurring in the Community's fishing zone, provisional total allowable catches for 1984, the provisional share of these catches available to the Community, the alloca ­ tion of that share between the Member States and the conditions under which the total allowable catches may be fished ; Whereas the scientific data on which the allocation between the Member States of the Community share of the total allowable catches (TAC) of monkfish of division V b (EC zone) and sub-areas VI, VII and VIII (EC zone) is incorrect in the case of the United Kingdom ; whereas therefore the corresponding provi ­ sions of Regulation (EEC) No 320/84 should be amended ; Whereas scientific advice relating to each of the ICES divisions has been given for 1984 on total allowable catches of herring in the North Sea and in the eastern English Channel and on the zones and seasons in which herring fishing should be prohibited ; Whereas, in accordance with the procedure laid down in Article 2 of the Agreement on fisheries between the European Economic Community and the Kingdom of Norway (4), the parties have held consultations on their reciprocal fishing rights as regards North Sea herring stocks for 1984 ; Whereas these negotiations have so far been inconclu ­ sive ; whereas it is nevertheless necessary, in order to Article 1 Regulation (EEC) No 320/84 is hereby amended as follows : 1 . The following Article is added : 'Article 3a As regards the herring stock of the North Sea and of the eastern English Channel, transfers of up to 20 % of the quotas may be effected from ICES divisions IV c and VII d to ICES division IV b . However, such transfers must be notified in advance to the Commission .' 2 . The following paragraph is inserted in Article 8 : '2a . Fishing for herring shall be prohibited in the . zone extending from six to 12 miles off the east coast of the United Kingdom as measured from the baselines between latitudes 54 °10'N and 54 °45'N for the period 15 August to 30 September and between latitudes 55 °30'N and 55 °45'N for the period 15 August to 15 September.' 3 . Annex I is amended as follows : (a) the figures for monkfish in division V b (EC zone) and in sub-areas VI, VII and VIII (EC zone) are replaced by those appearing in Annex I to this Regulation ;(') OJ No L 24, 27. 1 . 1983 , p. 1 . (2) OJ No L 37, 8 . 2 . 1984, p. 1 . ( 3) OJ No L 67, 9 . 3 . 1984, p. 10 . (4) OJ No L 226, 29 . 8 . 1984, p. 48 0 OJ No L 371 , 31 . 12 . 1983, p . 39 . No L 156/4 Official Journal of the European Communities 13 . 6 . 84 are replaced by those appearing in Annex II to this Regulation ; (b) the figures for herring laid down for division II a (EC zone) and for sub-area IV and for division VII d and the footnotes relating thereto are replaced by those set out in Annex II to this Regulation . (b) the figures relating to herring in ICES division II a (EC zone), ICES sub-area IV and ICES divi ­ sion VII d are replaced by those set out in Annex I to this Regulation ; (c) footnote (c) is deleted ; (d) the following footnotes are added : '(7a) Without prejudice to footnote Q appearing in Annex II to this Regulation . (7b) Excluding the Blackwater stock, in the maritime area situated in the Thames Estuary between Felixstowe and North Foreland within six miles of the baselines of the United Kingdom.' 4. Annex II is amended as follows : (a) the figures for monkfish in division V b (EC zone) and sub-areas VI, VII and VIII (EC zone) Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 7 June 1984. For the Council The President P. BEREGOVOY ANNEX I Species ICES or NAFO division TAC 1984 (tonnes) Shares available to the Community for 1984 (tonnes) Monkfish V b (EC zone) VI , VII , VIII (EC zone) 41 500 0 39 550 Herring II a (EC zone) \ IV a (EC zone) &gt; (7a) IV b (EC zone) ) 100 000 Herring IV c, VII d 55 000 (7b) 13. 6 . 84 Official Journal of the European Communities No L 156/5 ANNEX IT Stock Member State 1984 quota Species Geographical region ICES or NAFO division (tonnes) Monkfish Faroe, West of Scotland, Rockall , Irish Sea, West of Ireland and Porcupine Bank, Southern Ireland, Bristol Channel, English Channel , Bay of Biscay Vb (EC zone), VI , VII, VIII (EC zone) Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 2 750 560 25 930 2 750 560 7 000 EEC total 39 550 Herring Norwegian Sea, Northern North Sea, Central North Sea II a (EC zone), IV a (EC zone), IV b (EC zone) (J) Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 0 28 780 17 970 1 410 22 820 29 020 EEC total 100 000 (4) Herring Southern North Sea, Eastern English Channel IV c, VII d 0 0 Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 7 100 2 500 1 700 19 000 18 000 6 700 EEC total 55 000 (6) (4) Each Member State must inform the Commission weekly of its landings of herring, distinguishing between ICES divisions II a, IV a and IV b. (*) Excluding the Blackwater stock, in the maritime region of the Thames Estuary between Felixstowe and North Foreland within six miles from the United Kingdom baselines . (*) Without prejudice to Article 1 (b) of Regulation (EEC) No 3702/83 . Q However, until 31 July 1984 at the latest, Member States may fish in the area II a (EC zone), IV and VII d provided that the total catches made in that area do not exceed 34 300 tonnes . This quantity forms part of the total quantity that may be fished in accordance with this Regulation . Catches made by Member States between 1 January 1984 and the date of entry into force of this Regulation, with the exception of those made under Regulation (EEC) No 3702/83 in division IV c, shall be counted against the quotas fixed by this Regulation .